Exhibit 10.5

AMENDMENT NUMBER ONE
TO
AMENDED AND RESTATED
HOME PROPERTIES, INC.
2003 STOCK BENEFIT PLAN




The Amended and Restated 2003 Stock Benefit Plan (the “Plan”) of Home
Properties, Inc. (the “Company”), as amended, is hereby amended as described
below:


1.           Limitations on Amendments to Outstanding Grants.  The following
language shall be added at the end of Section 2.2(b) of the Plan:


“In no event and notwithstanding anything to the contrary herein, the Committee
may not extend the exercise period of any Director’s Options or Stock Options or
otherwise amend any of the terms of an outstanding Director’s Option or Stock
Option if such extension or amendment would result in a violation of Code
Section 409A or if such extension would cause such Director’s Option or Stock
Option to no longer be exempt from the provisions of such Section 409A.”


2.           Amendment of Plan.  Section 2.6 shall be deleted in its entirety
and replaced with the following:


“The Plan may be suspended, terminated or reinstated, in whole or in part, at
any time by the Board of Directors.  This Plan may be amended only with the
approval of the holders of a majority of the shares of Common Stock eligible to
vote.  Notwithstanding the prior sentence, the Board of Directors may from time
to time make amendments to the Plan without shareholder consent if such
amendments are made to: (i) reflect a change that is of an immaterial nature or
to cure any ambiguity; (ii) comply with Section 409A of the Code, Section 422 of
the Code with respect to Inventive Stock Options, Rule 16b-3 and the rules of
the New York Stock Exchange or any successor or replacement provisions and any
regulations issued thereunder; and (iii) to satisfy any requests, conditions or
guidelines contained in any order, direction, opinion, ruling or regulation of a
federal or state agency or contained in federal or state law; provided, however,
that no amendment shall be made if it would result in a violation of Section
409A of the Code..


Except as otherwise provided herein, termination or amendment of the Plan shall
not, without the consent of a Participant, affect such Participant’s rights
under any award previously granted to such Participant.


Subject to the restrictions contained in Section 3.2 of this Plan, the Committee
may also amend or modify the grant of any outstanding Award in any manner to the
extent that the Committee would have had the authority to make such Award as so
modified or amended; provided, however, that no amendment or modification shall
be made if it would result in a violation of Section 409A of the Code.”


3.           Termination of Employment.  Section 3.7 shall be amended by adding
the following new Subsection (g) to the end thereof:


“Notwithstanding the foregoing provisions of this Section 3.7, if a Stock Option
is intended to be an Incentive Stock Option, in no event may the time for
exercise be later than three (3) months after the Participant’s termination of
employment; provided, however, in the case of a Participant’s Total Disability
or death within three (3) months after the termination of employment, the Stock
Option may be exercised within one (1) year after the date of the Participant’s
termination of employment, but in no event after the date of expiration of the
term of the Stock Option.”

 
 

--------------------------------------------------------------------------------

 



4.           Effect of Leaves of Absence.  Section 3.8 shall be amended by
adding the following new sentence to the end thereof:


“In case of such leave of absence, the employment relationship shall be deemed
to have continued until the later of (i) the date when such leave shall have
been ninety (90) days in duration, or (ii) the date as of which the
Participant’s rights to re-employment shall have no longer been guaranteed
either by statute or contract.”


5.           Adjustments Upon Changes in Capitalization.  Section 6.1 is revised
by deleting the first two sentences therein and replacing them with the
following:


“In the event of changes to the outstanding shares of Common Stock of the
Company through Business Combination, recapitalization, reclassification, stock
split-up, stock dividend, stock consolidation or otherwise, an appropriate and
proportionate adjustment shall be made in the number and kind of shares as to
which Awards or Director’s Options may be granted to prevent enlargement or
dilution of rights.  A corresponding adjustment changing the number or kind of
shares and/or the purchase price per share of unexercised Stock Options or
portions thereof which shall have been granted prior to any such change shall
likewise be made to prevent enlargement or dilution of rights.”


6.           Interpretation of Plan.  The following sentence shall be added at
the end of Section 6.10 of the Plan:


“The Plan and awards hereunder are intended to be exempt from Section 409A and
shall be interpreted consistently with such intention.”


7.           Expiration of Directors’ Options.  The following language shall be
added to the end of the last sentence of Section 4.6(e) of the Plan:


“or on the stated expiration date, whichever is earlier.”


8.           Effective Date.  This Amendment Number One shall become effective
upon its adoption by the Board of Directors.




Approved by Board of Directors
October 29, 2008
 
 
2 

--------------------------------------------------------------------------------